As filed with the Securities and Exchange Commission on March 24, 2011 1933 Act File No. 002-22019 1940 Act File No. 811-01241 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933¨ POST-EFFECTIVE AMENDMENT NO. 117 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 90 x EATON VANCE GROWTH TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): x immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to its Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized in the City of Boston, and the Commonwealth of Massachusetts, on March 24, 2011. EATON VANCE GROWTH TRUST By: /s/ Duncan W. Richardson Duncan W. Richardson, President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to the Registration Statement has been signed below by the following persons in the capacities indicated on March 24, 2011. Signature Title /s/ Duncan W. Richardson President (Chief Executive Officer) Duncan W. Richardson /s/ Barbara E. Campbell Treasurer (Principal Financial and Accounting Officer) Barbara E. Campbell Benjamin C. Esty* Trustee Benjamin C. Esty Thomas E. Faust Jr.* Trustee Thomas E. Faust Jr. Allen R. Freedman* Trustee Allen R. Freedman William H. Park* Trustee William H. Park Ronald A. Pearlman* Trustee Ronald A. Pearlman Helen Frame Peters* Trustee Helen Frame Peters Lynn A. Stout* Trustee Lynn A. Stout Ralph F. Verni* Trustee Ralph F. Verni *By: /s/ Maureen A. Gemma Maureen A. Gemma (As attorney-in-fact) * Pursuant to a Power of Attorney dated February 7, 2011 filed as Exhibit (q)(15) to the Registrants Post-Effective Amendment No. 116 filed March 7, 2011 (Accession No. 0000940394-11-000350) and incorporated herein by reference. C-1 EXHIBIT INDEX Exhibit No. Description EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxanomny Extention Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Ex-101.PRE XBRL Taxonomy Extention Presentation Linkbase C-2
